Slip Op. 01-107

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
FAG KUGELFISCHER GEORG SCHAFER AG,      :
FAG BEARINGS CORPORATION, SKF USA Inc., :
SKF GmbH, NTN BEARING CORPORATION OF    :
AMERICA, NTN KUGELLAGERFABRIK           :
(DEUTSCHLAND) GmbH, INA WALZLAGER       :
SCHAEFFLER KG and                       :
INA BEARING COMPANY, INC.,              :
                                        :
          Plaintiffs and                :
          Defendant-Intervenors,        :
                                        :
          v.                            :     Consolidated
                                        :     Court No.
UNITED STATES,                          :     97-02-00260
                                        :
          Defendant,                    :
                                        :
THE TORRINGTON COMPANY,                 :
                                        :
          Defendant-Intervenor          :
          and Plaintiff.                :
________________________________________:



                             JUDGMENT

     This Court having received and reviewed the United States
Department of Commerce, International Trade Administration’s
(“Commerce”) Final Results of Redetermination Pursuant to Court
Remand, FAG Kugelfischer Georg Schafer AG v. United States, 25 CIT
___, Slip Op. 01-13 (Feb. 2, 2001) (“Remand Results”), and Commerce
having complied with the Court’s remand, it is hereby


     ORDERED that the Remand Results filed by Commerce on May 2,
2001, are affirmed in their entirety; and it is further
Consol. Court No. 97-02-00260                             Page 2


     ORDERED that since all other issues have been decided, this
case is dismissed.




                                  ______________________________
                                       NICHOLAS TSOUCALAS
                                          SENIOR JUDGE


Dated:    August 20, 2001
          New York, New York